EXHIBIT 32.1CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICERPURSUANT TO 18 U.S.C. SS. 1-OXLEY ACT OF 2002In connection with the Report of Amaize Beverage Corporation. (the "Company") on Form 10-Q for the for the three months endedSeptember 30, 2015 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), we, Richard Damion, Chief Executive Officer and William Lindberg, Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Richard Damion/s/ William LindbergRichard DamionWilliam LindbergChief Executive OfficerChief Financial OfficerNovember 17, 2015November 17, 2015
